SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

192
CA 16-01269
PRESENT: WHALEN, P.J., CENTRA, DEJOSEPH, NEMOYER, AND TROUTMAN, JJ.


ASHTON BLAIR MCEVOY, PLAINTIFF-RESPONDENT,

                      V                                          ORDER

MULDOON & GETZ AND JON P. GETZ,
DEFENDANTS-APPELLANTS.


BARCLAY DAMON, LLP, BUFFALO (TYSON PRINCE OF COUNSEL), FOR
DEFENDANTS-APPELLANTS.

VIOLA, CUMMINGS & LINDSAY, LLP, NIAGARA FALLS (MICHAEL J. SKONEY OF
COUNSEL), FOR PLAINTIFF-RESPONDENT.


     Appeal from an order of the Supreme Court, Niagara County (Mark
A. Montour, J.), entered May 2, 2016. The order denied defendants’
motion for summary judgment dismissing plaintiff’s complaint.

     Now, upon the stipulation of discontinuance signed by the
attorneys for the parties on August 17, 2016, and filed in the Niagara
County Clerk’s Office on September 29, 2016,

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs upon stipulation.




Entered:    February 3, 2017                    Frances E. Cafarell
                                                Clerk of the Court